 Case 5:20-cv-00281-BJD-PRL Document 3 Filed 06/25/20 Page 1 of 4 PageID 23



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

THOMAS CUNNINGHAM,

     Plaintiff,

v.                                      Case No: 5:20-cv-281-Oc-39PRL


BUREAU OF PRISONS,

     Defendant.
___________________________

                ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff, Thomas Cunningham, a federal prisoner, initiated

this case by filing an emergency motion for injunctive relief (Doc.

1; Motion). Plaintiff has not filed a civil rights complaint.

     Plaintiff asserts he is obese and insulin-dependent and,

therefore, at a heightened risk of contracting COVID-19. See Motion

at 2. Despite his risk factors, prison officials have scheduled

Plaintiff to be housed in quarantine in an area of the prison

reserved for those transitioning into or out of the prison.

Plaintiff explains he is scheduled for release on July 30, 2020.

Id. Plaintiff fears that other inmates in quarantine, who have

been transferred in from county jails, are “possibly infected” or

“potentially [have] be[e]n exposed to COVID-19,” which would place

him at risk of contracting the illness. Id. at 3-5. Plaintiff

requests the Court issue an order directing prison officials not

to house Plaintiff in the quarantine section of the prison or not
 Case 5:20-cv-00281-BJD-PRL Document 3 Filed 06/25/20 Page 2 of 4 PageID 24



to house him with inmates who have been transferred from county

jails. Id. at 3.

     Injunctive    relief,     whether       in    the   form   of   a   temporary

restraining     order     or    a   preliminary          injunction,      “is   an

‘extraordinary and drastic remedy,’ and [the movant] bears the

‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc., 840 F.3d

1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d

1163,   1176   (11th    Cir.   2000)).       To   demonstrate    entitlement    to

injunctive relief, a movant must show the following:

           (1) a substantial likelihood of success on the
           merits; (2) that irreparable injury will be
           suffered if the relief is not granted; (3)
           that the threatened injury outweighs the harm
           the relief would inflict on the non-movant;
           and (4) that entry of the relief would serve
           the public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th

Cir. 2005). With respect to the second prerequisite, “the asserted

irreparable injury ‘must be neither remote nor speculative, but

actual and imminent.’” Siegel, 234 F.3d at 1176.

     Plaintiff does not carry his burden to demonstrate injunctive

relief is warranted. Importantly, the relief he seeks relates

solely to matters of prison administration, an area in which courts

are reluctant to interfere. See Bell v. Wolfish, 441 U.S. 520,

547-48 (1979) (“[T]he operation of our correctional facilities is

peculiarly the province of the Legislative and Executive Branches

. . . not the Judicial.”). See also McKune v. Lile, 536 U.S. 24,

                                         2
Case 5:20-cv-00281-BJD-PRL Document 3 Filed 06/25/20 Page 3 of 4 PageID 25



39 (2002) (“It is well settled that the decision where to house

inmates is at the core of prison administrators’ expertise.”)

Additionally,   Plaintiff’s     fears,    while    understandable,     are

speculative. He asserts no facts suggesting he faces an imminent

threat of harm. In fact, Plaintiff acknowledges that, to date, no

prisoner at his institution has contracted COVID-19. See Motion at

5.

     Finally, it is unclear whether Plaintiff first sought relief

through the prison grievance process. Plaintiff should know that

an inmate’s attempt to bypass proper procedures is relevant to a

court’s consideration of a request for injunctive relief. See

Farmer v. Brennan, 511 U.S. 825, 847 (1994) (“When a prison inmate

seeks injunctive relief, a court need not ignore the inmate’s

failure to take advantage of adequate prison procedures, and an

inmate who needlessly bypasses such procedures may properly be

compelled to pursue them.”).

     Accordingly, it is now

     ORDERED:

     1.   Plaintiff’s motion for injunctive relief (Doc. 1) is

DENIED.

     2.   This case is DISMISSED without prejudice.

     3.   The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

                                    3
 Case 5:20-cv-00281-BJD-PRL Document 3 Filed 06/25/20 Page 4 of 4 PageID 26



     4.    The Clerk shall send a copy of this order and Plaintiff’s

motion to the Warden of Plaintiff’s correctional institution for

any action that may be warranted.

     DONE AND ORDERED at Jacksonville, Florida, this 25th day of

June 2020.




Jax-6
c:    Thomas Cunningham




                                     4
